DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objection and thus the objection is withdrawn.
Claim 1 objected to because of the following informalities:  
In line 30-31 of claim 1, the limitation “raised upward in a substantially vertical direction in the vertical processing position” should read “raised upward in a substantially vertical direction to the vertical processing position” because the substrate is raised upward in the transition from the horizontal placement position to the vertical processing position not while in the vertical processing position.
In line 66 of claim 1, the limitation “opening penetrating in a thickness direction” should read “an opening penetrating in a thickness direction”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 6, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 28-29 of claim 1, the limitation “the substrate in a substantially horizontal position is placed thereon or taken out in the horizontal placement position” is unclear as to what the substrate is placed on or removed from. This rejection may be overcome by amending this limitation to read “the substrate, when in a substantially horizontal position, is placed on or removed from the substrate holder in the horizontal placement position” or another similar limitation clarifying that the substrate is placed on the substrate holder.
Claims 6 and 9 depend on claim 1 and thus are rejected by virtue of depending on an indefinite claim.

Allowable Subject Matter
Claims 1, 6, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the closest prior art to the claimed invention is Shim (KR 20090058993 A) and Wang (US 20160186312 A1). Shim teaches a vacuum chamber including a front space, back space, and a deposition port, the deposition port being provided in the back space, the deposition port opening to the front space. Shim also teaches a target on the surface of a cathode in the front space of the vacuum chamber, a substrate holder provided in the back space of the vacuum chamber, the substrate holder 
Shim also teaches the two vertical deposition preventing plates are configured to rotate in synchronism with the substrate holder by a rotating operation of the swing shaft in a state in which the substrate is sandwiched between the substrate holder and the two vertical deposition preventing plates. Shim teaches the vacuum chamber includes two lateral deposition preventing plates configured to be not in synchronism with swinging of the substrate holder, one of the two lateral deposition plates is provided at the upper position of the deposition port and the other of the two lateral deposition preventing plates is proved at the lower position of the deposition port. 
Shim teaches the deposition port being formed by the mask that defines the deposition area of the rectangular substrate and thus having an upper position, lower position, right edge side, and a left edge side. Alternatively, Wang teaches a mask separating the substrate from the target having an upper position, lower position, right edge side, and a left edge side.

Shim in view of Wang also teaches, in a central portion surrounded by the two vertical deposition preventing plates and the two lateral deposition preventing plates, an opening penetrating in a thickness direction of the two vertical deposition preventing plates is formed, the substrate exposed to the opening in a state of facing the target, and a deposition process is performed in the vacuum chamber.
Shim and Wang fail to explicitly teach that the swing drive unit is disposed outside the vacuum chamber. However, shifting the position of the swing drive unit would not have modified the operation of the device and thus is an obvious matter of design choice.
Shim and Wang fail to explicitly teach that when the substrate holder is disposed at the vertical processing position, the two vertical deposition preventing plates are positioned to close the deposition port, wherein the right edge side of the deposition port is covered with one of the two vertical deposition preventing plates and the left edge side of the deposition port is covered with the other of the two vertical deposition preventing plates, and the two vertical deposition preventing plates and two lateral deposition preventing plates are combined into a frame shape. Additionally, there is no teaching, suggestion, or motivation to modify Shim and Wang to close the deposition port with the vertical deposition preventing plates such that the vertical and lateral deposition preventing plates form a frame shape. Therefore, claim 1 is allowable.
Claims 6 and 9 depend on claim 1 and thus are allowable for the same reasons.

Response to Arguments
Applicant’s arguments, see pg. 15-20, filed 1/27/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 08/27/2021 has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797